DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to 35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenstein (US Publication 2010/0126927). 
Regarding claim 1, Blankestein teaches a liquid handling device (1) comprising: 
a chamber (5) including a first opening and a second opening in a wall surface (see  Figure 2); 
a first channel (9) connected to the first opening of the chamber (5); and 
a second channel (10) connected to the second opening of the chamber (5) (see Figure 2) wherein the chamber(5)  includes: 
a recess (F) (see Figures 2 and 4) including the first opening and the second opening in the wall surface (see [0015]), and a (cover) film (4) disposed to cover an opening of the recess (see Figure 2), the (cover) film (4) including an air chamber part (see Figure 4) curved to a side opposite to the recess (F) (see annotated Figure 2), and wherein in plan view (see [0022] and Figure 1), an entirety of the air chamber part (see Figure 4) (see [0019]) is disposed inside the opening of the recess (F) (see Figure 2).
Regarding claim 2, teaches the liquid handling device according to claim 1, wherein a ratio of a capacity of the recess and a capacity of the air chamber part is 1:9 to 4:6 (see [0093] and Figure 13, which shows a capacity of the recess to the air chamber of about 4:6).
Regarding claims 3-4, Blankenstein teaches a liquid handling method using the liquid handling device according to claim 1-2, the method comprising: 
pressing the air chamber part toward the recess (F)  (see [0085]-[0086]); 
introducing fluid to the chamber (5) from the first channel (9) with the air chamber part being pressed (see [0091] and Figure 2); and 
introducing air to the chamber from the second channel by releasing the pressing of the air chamber part (see [0086] and [0091]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797